Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1	This office action is in response to the Request for Continued Examination received 3/24/22.
2.	Claims 1 and 4-11 are pending in the application. Claims 1 and 10 are independent claims. 
3.	The rejection of claims 1 and 4-10 under 35 U.S.C. 102 as being anticipated by Qian have been withdrawn pursuant to applicant’s amendments. 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
In reference to independent claim 1, the claim recites the following:
	receiving patient case files from a data interface, each patient case file comprising a set of textual information and a set of image data;
	extracting a set of clinical terms, including a radiological finding type, from the set of textual information by matching the set of textual information with a medical vocabulary database;
	performing reverse inference on the set of extracted clinical terms by applying a set of expert knowledge to produce a prioritized list of semantic descriptors for the radiological finding type
	determining, by a visual object matching engine, from the set of image data and the radiological finding type, a location and semantic descriptors of candidates for the radiological finding type;
	determining a best candidate for the radiological finding type for each of the patient case files by using the prioritized list of semantic descriptors for the radiological finding type and the candidates for the radiological finding type; and 
	storing the set of image data linked with the prioritized list of semantic descriptors for the best candidate for the radiological finding type in a storage system to be searchable and viewable by a medical practitioner.
The above-mentioned limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. The claim recites elements, highlighted in bold above, which covers performance of the limitations that can be concepts performed in the mind of a person or with pen and paper. Further, it has been shown that using a generic computer or using a computer as a tool to perform abstract elements is not enough (See MPEP 2106.04(a)(2) III, C) If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process, then it falls within the ‘Mental Processes’ grouping of abstract ideas which includes observation, evaluation, judgement, opinion. More specifically, the BRI of receiving a case file, observing text within the patient file to extract clinical terms by matching against a doctor’s knowledge and or personal medical dictionary, applying expert knowledge to produce a list of descriptors for a finding, then using the image data to identify a location and descriptors of candidates for the finding, are all observations, judgments that could be achieved through human mind as well as pen and paper. Determining a best candidate for the finding for each patient case file by using the descriptors and storing the image data with the list of descriptors for the best candidate, under its BRI, also include observations and judgements that fall under the ‘Mental Processes’ category of Abstract Ideas. Thus, as presently claimed, a human might readily perform the text analysis, matching result of the text analysis with an image, and determining a best result based on the observation. Accordingly, the claim recites an abstract idea. 
	Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The claim recites the additional element of performing the claimed process using ‘a data interface’, a ‘matching engine’, ‘vocabulary database, and a ‘storage system’. Although the claim associates certain computer components with some of the method steps, none of the recited hardware offers a meaningful limitation beyond linking ‘the use of the method to a particular technological environment, that is, implementation via computers. Thus, generic computer components do not recite additional elements that integrate the judicial exception into a practical application.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of performing the claimed process using ‘a data interface’, a ‘matching engine’, a ‘vocabulary database’, and a ‘storage system’ amount to nor more than mere generic computer components to apply the abstract idea. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See in re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
In reference to dependent claim 4, the claim recites the following:
	wherein the expert knowledge comprises a scored list of diseases and managements. 
	The claim merely describes the type of information within a knowledge set and used in comparing against a separate set of information and thus does not recite additional elements that are sufficient to amount significantly more than the judicial exception. 
In reference to dependent claim 5, the claim recites the following:
	wherein the set of expert knowledge comprises a list of scored pairs of symptoms to diagnosis.
The claim merely describes the type of information within a knowledge set and used in comparing against a separate set of information and thus does not recite additional elements that are sufficient to amount significantly more than the judicial exception. 
In reference to dependent claim 6, the claim recites the following:
	wherein the set of expert knowledge comprises a probability that semantic descriptions are related to a specific disease.
The claim merely describes the type of information within a knowledge set and used in comparing against a separate set of information and thus does not recite additional elements that are sufficient to amount significantly more than the judicial exception. 
In reference to dependent claim 7, the claim recites the following:
	wherein the set of expert knowledge comprises a probability that a clinical clue is related to a specific disease.
The claim merely describes the type of information within a knowledge set and used in comparing against a separate set of information and thus does not recite additional elements that are sufficient to amount significantly more than the judicial exception. 
In reference to dependent claim 8, the claim recites the following:
	wherein the set of semantic descriptors comprise a set of shape, density, and margin descriptions. 
	The claim merely describes the type of information within a knowledge set and used in comparing against a separate set of information and thus does not recite additional elements that are sufficient to amount significantly more than the judicial exception. 
In reference to dependent claim 9, the claim recites the following:
	wherein performing object detection comprises applying a machine learning algorithm.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of performing the claimed process using ‘a machine learning algorithm’ amounts to nor more than mere generic computer components to apply the abstract idea. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See in re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
In reference to independent claim 10, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 11, the claim recites the following:
	Wherein the set of image data from the total of all the patent case files exceeds 0.1 Terabytes.
The claim merely describes the type of information within a knowledge set and used in comparing against a separate set of information and thus does not recite additional elements that are sufficient to amount significantly more than the judicial exception. 





Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suehling et al., USPN 8,311,303 filed (1/7/2011).
In reference to independent claim 1, Suehling teaches:
	receiving patient case files from a data interface, each patient case file comprising a set of textual information and a set of image data (See Suehling, Col. 3 & 4) a means of receiving both patient image set including at least a first and second image received from an image device or loading a medical image that was previously stored. Also, the reference discloses semantic parsing of text reports related to the patent’s images. 
	extracting a set of clinical terms, including a radiological finding type, from the set of textual information by matching the set of textual information with a medical vocabulary database (See Suehling, Col. 4 & 5) extracting pathologies from text-based documents such as clinical reports associated with the images. Requested procedures may be extracted from the set of textual information through the use of ontologies such as Foundational Model of Anatomy (FMA) and ICD-10 ontologies.
	performing reverse inference on the set of extracted clinical by applying a set of expert knowledge to produce a prioritized list of semantic descriptors for the radiological finding type (See Suehling, Col. 5) a means of utilizing specific ontologies to determine native, arterial, venous semantic descriptors for the procedure may be identified. 
	determine, by a visual object matching engine, from the set of image data and the radiological finding type, a location and semantic descriptors of candidates for the radiological finding type (See Suehling, Col. 6.) the image registration formulation can be automatically tuned to situation-specific needs by incorporating the extracted semantic knowledge (i.e. the detected anatomical landmarks, organs, and pathologies) can be used to automatically identify subsets of image data that cover corresponding body regions and further allows for quick initialization of image alignment using the detected landmarks. The reference utilizes weights and confidence scores to descriptors that relate to the extracted semantic descriptors.
	determining a best candidate for the radiological finding type for each of the patient case files, by using the prioritized list of semantic descriptors for the radiological finding type and the candidates for the radiological finding type (See Suehling, Col. 6 and 7) utilizing weights and confidence scores as they relate to the finding type and descriptors within the images to determine best candidate based on reference datasets used within an optimization scheme for choosing landmark pairs.
	Storing the set of image data linked with the prioritized list of semantic descriptors for the best candidate for the radiological finding type in a storage system to be searchable and viewable by a medical practitioner (See Suehling, Col. 7) The registration results are output and further allows for the registration results to be stored. The registration results can be displayed by displaying the registered images and also display the relevant portion of the text-based documents. 


In reference to dependent claim 4, Suehling teaches:
	Wherein the set of expert knowledge comprises a scored list of diseases and managements (See Suehling, Col. 4) utilizing trained classifiers where each pathology landmark is associated with a detection confidence score. All extracted pathologies are labeled based on existing ontologies.
In reference to dependent claim 5, Suehling teaches:
	Wherein the set of expert knowledge comprises a list of score pairs of symptom to diagnosis (See Suehling, Col. 4) The knowledge extraction is realized by a fully automatic search and mapping of formal concepts using existing ontologies, such as the FMA and ICD-10 ontologies.
In reference to dependent claim 6, Suehling teaches:
	Wherein the set of expert knowledge comprises a list of score pairs of symptom to diagnosis (See Suehling, Col. 4 and 5) The knowledge extraction is realized by a fully automatic search and mapping of formal concepts using existing ontologies, such as the FMA and ICD-10 ontologies.
In reference to dependent claim 7, Suehling teaches:
	Wherein the set of expert knowledge comprises a probability that a clinical clue is related to a specific disease (See Suehling, Col. 5) Models may be utilized to take advantage of mapped probabilities related to numerical stability of result of landmark detection.
In reference to dependent claim 8, Suehling teaches:
	Wherein the set of semantic descriptors comprise a set of shape, density, and margin descriptions (See Suehling, Col. 5) a means of determining a set of organs, anatomic structures, , vessels,  and features  related to volume, pathologies, etc.
In reference to dependent claim 9, Suehling teaches:
	Wherein performing object detection comprises applying a machine learning algorithm (See Suehling, Col. 3) means of utilizing models to ensure that image structures of given diagnostic interest are aligned more precisely using transformation models with optimal degrees of freedom and model parameters.
In reference to dependent claim 10, the claim recites similar limitations to those found in claim independent claim 1. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 11, Suehling teaches:
	Wherein the set of image data from the total of all the patient case files exceeds 0.1 Terabytes a means of receiving both patient image set including at least a first and second image received from an image device or loading a medical image that was previously stored. Also, the reference discloses semantic parsing of text reports related to the patent’s images. 


Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims in such a way that it necessitated the withdraw of the prior art rejection. Thus, a new a search was completed in response to the newly amended claims. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/               Supervisory Patent Examiner, Art Unit 2178